Opinion issued June 28, 2012




                                  In The
                           Court of Appeals
                                 For The
                       First District of Texas

                           NO. 01-11-00938-CR
                               ____________

                  CHRISTOPHER NORMAN, Appellant

                                    V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 228th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1271948


              MEMORANDUM OPINION ON REHEARING
      Appellant, Christopher Norman, pleaded guilty to the offense of failure to

comply with sex offender registration and pleaded “true” to the allegation in one

felony enhancement paragraph. The trial court found appellant guilty, found the

enhancement true, and, in accordance with the terms of appellant’s plea bargain

agreement with the State, sentenced appellant to five years’ confinement. Appellant

filed a pro se notice of appeal. The trial court certified that this is a plea-bargain

case and that appellant has no right of appeal. We dismissed the appeal for lack of

jurisdiction.

      Appellant has filed a motion for rehearing of our March 8, 2012 opinion. We

deny appellant’s motion for rehearing; however, we withdraw this Court’s opinion

of March 8, 2012, and issue this opinion in its stead. Our judgment of March 8,

2012 remains unchanged.

      On September 26, 2011, the trial court sentenced appellant and signed its

final judgment. See TEX. R. APP. P. 26.2. On October 26, 2011, appellant timely

filed a motion for new trial, which the trial court granted. See TEX. R. APP P. 21.4.

The granting of a motion for new trial restores the case to its position before the

former trial. See TEX. R. APP P. 21.9(b). No motion to withdraw the notice of

appeal was filed. See TEX. R. APP. P. 42.2. However, the appeal was rendered

moot by the order granting a new trial. See TEX. R. APP. P. 21.9(b).
      Accordingly, we deny the motion for rehearing and dismiss the appeal for

want of jurisdiction. We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).